Citation Nr: 1626682	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, denied service connection for hearing loss and tinnitus.

The Veteran testified before the Board in a March 2012 hearing.  A transcript is of record.  

In May 2014, the Board remanded these claims for an audiological examination to determine the etiology of any current hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral sensorineural hearing loss is etiologically related to his active service.  

2.  The Veteran's reported tinnitus did not have its onset during active service and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See October 2010 VCAA correspondence and the March 2012 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  

In compliance with the remand directives, the Veteran was scheduled for an audiological examination in July 2014.  The Veteran did not appear for the examination.  He has not demonstrated good cause for his failure to report nor a willingness to appear for the examination.

The claims folder contains a VA compensation and pension exam inquiry and the address shown is exactly the same as the Veteran's last address of record.  See 38 C.F.R. § 3.1(q).  While the record contains a compensation and pension exam inquiry, the Board acknowledges that it does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of the VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  A supplemental statement of the case provided to the Veteran in October 2014, which advised of the potentially adverse action that could come from his failure to report for the examination, and the notification to the Veteran informing him of the return of the appeal to the Board were also returned as undeliverable.  Both correspondence were sent to the Veteran's last address of record.  The Veteran's representative has not provided an updated address or an explanation as to why he did not report for his examination.  

While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless, neither is it always a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Under VA regulations, it is incumbent upon a veteran to submit to a VA examination if a veteran is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).   Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  By the Veteran's failure to report for the scheduled examination, he has not satisfied his responsibilities in the development of the claim.  In light of the foregoing, the Board finds that VA has developed all relevant facts to the extent possible, and that no further assistance to the Veteran in developing the facts pertinent to the duty to assist is required.


Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) also held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'" Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

An April 2012 medical statement from a private audiologist, T.A., diagnosed the Veteran with mild to moderately severe sensorineural hearing loss in both ears and reported tinnitus.  It is unclear as to whether the Veteran's hearing loss met the requirements of 38 C.F.R. § 3.385 (2015).  However, for purposes of this decision, the Board accepts that these diagnoses satisfy the first prong of the service connection claim.

Regarding the in-service incurrence of the disability, service treatment records do not document any specific reports of hearing or tinnitus symptoms.  Moreover, the August 1958 Report of Medical Examination for purposes of separation did not include an audiological findings for the Veteran's hearing at the time of separation.  However, a normal clinical evaluation for his ears was documented and no defects pertaining to his ears were listed.  Reference is also made to the report of a January 1959 VA examination wherein the Veteran's ears and hearing were found to be normal.  Whispered and conversational voice testing were both 15/15 bilaterally.  No complaints were made with regard to hearing loss or tinnitus.

The absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155   (1993).

However, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

First, since the Veteran served less than 90 days, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Second, the preponderance of the evidence weighs against service connection on a direct basis.

Despite not having an audiological examination at his examination for separation from service, the Veteran asserts in the August 2011 VA Form 9 and again in the March 2012 hearing testimony, that he was exposed to small and large gunfire during his training.  Specifically, the Veteran testified at the March 2012 hearing that his hearing trauma was the result of shooting guns on the rifle range with no ear protection.  He reported going to the shooting range 5 or 6 times, each time he did not have any protection.  He heard not only his gun shots but also the guns around him.  

Following his service, the Veteran testified he worked at a carnival, working on brakes and driving a gas rig truck.  He did not wear hearing protection while driving the truck but did indicate they had mufflers on the trucks.

The record includes a treatment record from a private audiologist, T.A., who documented the Veteran's complaints of hearing loss, in that he had difficulty in most listening situations, as well as tinnitus in both ears.  The Veteran again reported exposure to excessively loud noise on the firing range in service.  However, the report also documents post-military jobs which may have also exposed the Veteran to excessive levels of noise, including a truck driver, carnival worker, factory work and farming.  

The audiological testing performed at the time revealed bilateral hearing loss for VA compensation purposes, in accordance with 38 C.F.R. §  3.385 and the diagnosis of mild to moderately severe sensorineural hearing loss bilaterally was provided.  T.A. noted exposure to excessively loud sounds can result in sensorineural hearing loss and tinnitus, and concluded that it is possible that the Veteran's exposure to noise during his time in the military contributed to his hearing loss and tinnitus.  However, she also stated that further investigation was necessary. 

As the May 2014 Board remand indicated, the opinion from T.A., while competent medical evidence, is speculative and as such, it is insufficient to support granting service connection.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) ( finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); see also Morris v. West, 13 Vet. App. 94, 97(1999) (a diagnosis that the appellant was "possible" suffering from schizophrenia was deemed speculative).  

Because the April 2012 statement from T.A. was found to be inadequate, in satisfaction of the May 2014 Board remand, the Veteran was scheduled for another audiological examination in July 2014.  However, as previously discussed, the Veteran did not appear for the examination.   Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, as is here, the claim shall be rated based on the evidence of record, and could result in the denial of the claim.    

Consideration has been given to the statements and testimony made by the Veteran relating his exposure to noise in the military to his present hearing loss and tinnitus disabilities.  He also indicated that he first notice ringing in his ears around 1959-1960, which would have been within a year of service discharge (although presumptive service connection is not applicable), and that he may have had tinnitus prior to that time.  He is competent to make such statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the determination as to whether hearing loss and/or tinnitus were caused by noise exposure is not simply determined based on mere personal observation by a layperson. The question of whether the Veteran has a hearing loss and tinnitus disabilities as a result of noise exposure does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

The Board emphasizes that the Veteran had less than two months of active service, and that he provided an extensive post-service history of noise exposure.  Even his treating care provider could only speculate as to whether there was relationship between the Veteran's active service and his hearing loss and tinnitus.  An examination was thereby requested to address these questions; and, as indicated, the Veteran failed to report for his examination.

Moreover, the recent statements from the Veteran are inconsistent with other evidence in the record.  The Veteran did not report hearing loss or tinnitus at service discharge or when he was examined in January 1959.  His September 1958 application for benefits was similarly absent any reference to hearing loss or tinnitus, even though he identified health problems he felt were directly related to his active service.  Such silence in this initial application, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence when compared to the Veteran's current assertions.  The Veteran did not file a claim for a hearing loss or tinnitus disability until September 2010, over 50 years after service.  While passage of time alone is not wholly dispositive, it is a factor that may be weighed. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  In light of the Board's finding that the Veteran's assertions regarding in-service symptomatology related to hearing loss and tinnitus are not reliable.

Accordingly, the Board concludes that the preponderance of evidence is against a finding that hearing loss was incurred in service, are proximately due to or the result of noise exposure in service, or manifested to a compensable degree within one year of separation from active service.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


